Motion to dismiss appeal from order denying defendant’s motion to have his deposition taken before trial upon written interrogatories and for a stay of trial granted, with ten dollars costs, and appeal dismissed, with ten dollars costs and disbursements, it appearing that a motion for reargument was granted and upon reargument, on additional affidavits, the motion was again denied. The order on the motion for reargument supersedes the order on the first motion. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ. [See post, p. 606.]